DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites, “computer-readable storage device…”. After close inspection, the Examiner respectfully notes that the specification, as a whole, does not specifically identify what may be included as a computer-readable storage medium and what is not to be included as a computer-readable storage medium. Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage device of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers signals per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Claims 18-20 are rejected as being dependent from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COFFMAN et al. (US 20180120813; hereinafter Coffman) in view of Liteplo et al. (US 2003/0065413; hereinafter Liteplo).

Regarding claim 1, Coffman discloses a system (system of fig. 1), comprising:
a memory storing computer executable components (Compute device 105 can be configured with one or more computer processors and a computer memory (including transitory computer memory and/or non-transitory computer memory), configured to perform various data processing operations –  ¶0030); and
Compute device 105 can be configured with one or more computer processors and a computer memory (including transitory computer memory and/or non-transitory computer memory), configured to perform various data processing operations – ¶0019):
a modeling component that determines a control volume associated with a three- dimensional model of a mechanical device based on point cloud data indicative of information for a set of data values associated with a three-dimensional coordinate system (PSMP server 109 can determine sample data points, geometrical and/or physical attributes including implicit attributes, volumetric attributes and other suitable physical and geometric attributes from a digital model based on the determined set of expressions – ¶0066. Abstract; a point cloud scheme defines a digital model as a collection of 3D coordinates. … determined attributes of a physical object based on implicit or volumetric properties determined from a point cloud generated from data included in a digital model, or data generated by another engine, for example, mesh analysis engine, ¶0055, steps 301-309, fig. 3), 

Koffman is not found disclosing explicitly, wherein the modeling component updates the control volume in response to modification of computer aided design data associated with the mechanical device.
However, Liteplo discloses that dimension changes are automatically propagated to the native CAD model, which rebuilds, and then sends new mass and volume properties of the model (¶0058, fig. 16, ¶0069).

Regarding claim 2, Coffman in view of Liteplo discloses the system of claim 1, wherein the modeling component generates identification data indicative of an identifier for the control volume (Coffman: in step 307, fig. 3, each point cloud data is understood having an inherent identifier in 3d coordinate system. 
A point cloud scheme is partitioned into a set of shape distributions at 309 – ¶0058. Set of shape distributions can also reasonably be understood having identification data, since an inherent identification scheme is essential for a set member.
… a point cloud scheme defines a digital model as a collection of 3D coordinates. … determined attributes of a physical object based on implicit or volumetric properties determined from a point cloud generated from data included in a digital model, or data generated by another engine, for example, mesh analysis engine, ¶0055, steps 301-309, fig. 3).

Regarding claim 3, Coffman in view of Liteplo discloses the system of claim 2, wherein the modeling component updates, based on the identification data, the control volume in response to the modification of the computer aided design data associated with the mechanical (Coffman: in step 307, fig. 3, each point cloud data is understood having an inherent identifier in 3d coordinate system. 
A point cloud scheme is partitioned into a set of shape distributions at 309 – ¶0058. Set of shape distributions can also reasonably understood having identification data, since an inherent identification is essential for a set member.
… a point cloud scheme defines a digital model as a collection of 3D coordinates. … determined attributes of a physical object based on implicit or volumetric properties determined from a point cloud generated from data included in a digital model, or data generated by another engine, for example, mesh analysis engine, ¶0055, steps 301-309, fig. 3
As Coffman is combined with Liteplo, this limitation is understood as met, see claims 1-2 rejections above. Also see ¶0058, fig. 16, ¶0069 in Liteplo).

Regarding claim 4, Coffman in view of Liteplo discloses the system of claim 1, wherein the modeling component determines a computational geometry for a control volume associated with the three-dimensional model based on the point cloud data (Coffman: The computer-based method determines geometric and physical attributes from a discretized version of the digital model – abstract. Mesh analysis engine 211 executes discretization processes of digital models and computations of geometrical and physical properties of a physical object represented by the digital model – ¶0039. As Coffman is combined with Liteplo this limitation is understood as met).

Regarding claim 9, Coffman in view of Liteplo discloses the system of claim 1, wherein the modeling component determines geometric data indicative of geometric features of the control volume and surface data indicative of surface information for the control volume (Coffman: ¶0041, ¶0054, ¶0102).

Regarding claim 17, Coffman discloses a computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (¶0032, ¶0037-¶0039, ¶0130), comprising:
determining a control volume associated with a three-dimensional model of a mechanical device based on point cloud data indicative of information for a set of data values associated with a three-dimensional coordinate system (PSMP server 109 can determine sample data points, geometrical and/or physical attributes including implicit attributes, volumetric attributes and other suitable physical and geometric attributes from a digital model based on the determined set of expressions – ¶0066. Abstract; a point cloud scheme defines a digital model as a collection of 3D coordinates. … determined attributes of a physical object based on implicit or volumetric properties determined from a point cloud generated from data included in a digital model, or data generated by another engine, for example, mesh analysis engine, ¶0055, steps 301-309, fig. 3); 

performing a machine learning process associated with the three-dimensional model to predict one or more characteristics of the mechanical device (title, abstract, fig. 6, ¶0023; engine 217 includes a set of trained machine-learning models and other suitable computation models to infer axioms regarding a physical object represented in a digital model, ¶0044, step 311-315, fig. 3); and

providing a three dimensional design environment associated with the three dimensional model that renders physics modeling data of the mechanical device based on the machine learning process (¶0028, ¶0033; engine 217 includes a set of trained machine-learning models and other suitable computation models to infer axioms regarding a physical object represented in a digital model, ¶0044; ¶0047, ¶0115-0118, steps 309-015, fig. 3).

Koffman is not found disclosing explicitly, updating the control volume in response to modification of computer aided design data associated with the mechanical device.
However, Liteplo discloses that dimension changes are automatically propagated to the native CAD model, which rebuilds, and then sends new mass and volume properties of the model (¶0058, fig. 16, ¶0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Coffman with the teaching of Liteplo of updating a volume of a cad model in response to modifications made in the dimensions of the cad model of a mechanical device, to obtain, updating the control volume in response to modification of computer aided design data associated with the mechanical device, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 

Regarding CRM claim(s) 18-20, although wording is different, the material is considered substantively similar to the system claim(s) 4, 2 and 3 respectively as described above.

Allowable Subject Matter

Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding the method Claim 11, neither Coffman, Liteplo, or any other Prior arts of record taken alone or in a combination reasonably disclose or suggest,

updating, by the system, the control volume in response to modification of computer aided design data associated with the mechanical device; predicting, by the system, fluid flow and physics behavior associated with the three-dimensional model based on input data and a machine learning process associated with the three- dimensional model.

Claims 5-8, 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding the system Claim 5, neither Coffman, Liteplo, or any other Prior arts of record taken alone or in a combination reasonably disclose or suggest,
		
wherein the computer executable components further comprise: a machine learning component that predicts one or more characteristics of the mechanical device based on fluid data indicative of a fluid received by the mechanical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NURUN N FLORA/Primary Examiner, Art Unit 2619